               Case 19-03259-hb                           Doc 8      Filed 06/18/19 Entered 06/18/19 14:11:54                      Desc Main
                                                                     Document      Page 1 of 11
 Fill in this information to identify your case:
 Debtor 1               Man Drell McGill                                                                               Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2            Vontresia Shontell McGill
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                            Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          5/19

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file a timely objection to
                           confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or
                           applicable Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice if no
                           objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure
                           3002, you must file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in
                           interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                           Included                    Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$4,800.00 per Month for 60 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-03259-hb                           Doc 8      Filed 06/18/19 Entered 06/18/19 14:11:54                       Desc Main
                                                                     Document      Page 2 of 11
 Debtor                Man Drell McGill                                                           Case number
                       Vontresia Shontell McGill


2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          3.1(a) The debtor is not in default and will maintain the current contractual installment payments on the secured claims listed
                          below, with any changes required by the applicable contract and noticed in conformity with any applicable rules. These
                          payments will be disbursed directly by the debtor.

 Name of Creditor                                                        Collateral
 Home Point Financial Corporation                                        305 Heritage Forest Drive Blythewood, SC 29016
 Pennymac Loan Services                                                  1362 Afton Way Fort Mill, SC 29708
Insert additional claims as needed.



                          3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                          accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                          between this document and the Operating Order, the terms of the Operating Order control.

                          3.1(d) The debtor proposes to engage in loss mitigation efforts with         according to the applicable guidelines or procedures
                          of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                          Insert additional claims as needed
                          3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in

District of South Carolina
Effective May 1, 2019                                                          Chapter 13 Plan                                                  Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-03259-hb                           Doc 8      Filed 06/18/19 Entered 06/18/19 14:11:54                         Desc Main
                                                                     Document      Page 3 of 11
 Debtor                Man Drell McGill                                                            Case number
                       Vontresia Shontell McGill

                          Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.

                           Insert additional claims as needed

3.2          Request for valuation of security and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Unless there is a non-filing co-debtor who continues to owe an
                          obligation secured by the lien, any secured creditor paid the allowed secured claim provided for by this plan shall satisfy its liens
                          at the earliest of the time required by applicable state law, order of this Court, or upon completion of the payment of its allowed
                          secured claim in this case.

 Name of Creditor                    Collateral                             Estimated amount of claim Interest rate              Estimated monthly payment
                                                                                                                                 to creditor

 Ally Financial                      2016 GMC Yukon                                      $35,357.00                 6.25%                                  $612.00
                                                                                                                                 (or more)

                                                                                                                                 Disbursed by:
                                                                                                                                    Trustee
                                                                                                                                    Debtor
 Bmw Financial
 Services                            2017 BMW X6                                         $69,679.00                 6.25%                               $1,356.00
                                                                                                                                 (or more)

                                                                                                                                 Disbursed by:
                                                                                                                                    Trustee
                                                                                                                                    Debtor

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                          order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                          claim in Part 5.1 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid
                          in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                          avoided, provide the information separately for each lien.

                           Choose the appropriate form for lien avoidance

 Name of               Estimated             Total of all    Applicable          Value of debtor's    Amount of lien not Amount of lien avoided
 creditor and          amount of             senior/unavoida Exemption and       interest in property avoided (to be paid
 description           lien                  ble liens       Code Section                             in 3.2 above)
 of property
 securing lien


District of South Carolina
Effective May 1, 2019                                                         Chapter 13 Plan                                                     Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-03259-hb                           Doc 8        Filed 06/18/19 Entered 06/18/19 14:11:54                     Desc Main
                                                                       Document      Page 4 of 11
 Debtor                Man Drell McGill                                                                Case number
                       Vontresia Shontell McGill

 Usa
 Service                                                                  4,500.00
 Finance                                                                S.C. Code
                                                                            Ann. §
 Househol                                                            15-41-30(A)(3
 d Goods               $1,048.00                        $0.00                    )           $4,500.00               $0.00                                   100%

                           Use this for avoidance of liens on co-owned property only.

 Name of               Total equity          Debtor’s equity Applicable               Non-exempt equity Estimated lien        Amount of Amount of lien
 creditor and          (value of             (Total equity   Exemption and            (Debtor's equity                        lien not   avoided
 description           debtor's              multiplied by   Code Section             less exemption)                         avoided(to
 of property           property less         debtor’s                                                                         be paid in
 securing lien         senior/unavoi         proportional                                                                     3.2 above)
                       dable liens)          interest in
                                             property)
 CACH,
 LLC

 305
 Heritage
 Forest
 Drive
 Blythewo
 od, SC            $350,000.      $350,000.0                                 0.00
 29016                     00              0                                None                  $0.00          $2,483.39       $0.00                       100%
Insert additional claims as needed.

 3.5         Surrender of collateral.

      Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.
District of South Carolina
Effective May 1, 2019                                                                Chapter 13 Plan                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-03259-hb                           Doc 8      Filed 06/18/19 Entered 06/18/19 14:11:54                          Desc Main
                                                                     Document      Page 5 of 11
 Debtor                Man Drell McGill                                                              Case number
                       Vontresia Shontell McGill


4.4          Priority claims other than attorney’s fees and those treated in § 4.5.



             The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a
             pro rata basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.

             Check box below if there is a Domestic Support Obligation.


                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (state name of
                                        DSO recipient), at the rate of $       or more per month until the balance, without interest, is paid in full. Add
                                        additional creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments of less than 100% of claims.
                The debtor proposes payment of 100% of claims.
                The debtor proposes payment of 100% of claims plus interest at the rate of 6.25%.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


                           The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows:




District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                                   Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 19-03259-hb                           Doc 8      Filed 06/18/19 Entered 06/18/19 14:11:54                    Desc Main
                                                                     Document      Page 6 of 11
 Debtor                Man Drell McGill                                                              Case number
                       Vontresia Shontell McGill

Name of creditor                                 Total amount to be paid on                Interest rate
                                                 the claim                                 (if applicable)

Dept of Ed/Navient__                             $ ___0.00_                                0%




Specify the amount and frequency of payments and whether disbursed by the trustee or the debtor.

Debtor will pay monthly as indicated on Schedule J, directly to creditor, but if these claims are filed by any other entity than listed in the
schedules and plan, debtor will be responsible to notify the Trustee, or Trustee may make disbursements on the claim pursuant to 5.1 above.




Provide a brief statement of the basis for separate classification and treatment.

This class discrimination is fair pursuant to 11 U.S.C. §1322 (b) (1), as the debt to this creditor represents a significant portion of the total
general unsecured debt; the estimated payments to the remainder of the pool of unsecured creditors without priority is likely to be lower if the
Debtor included the debt in the pool to be paid pro rata by the Trustee. Debtor agrees that if she signs a certification of plan completion, she
will be certifying that all contractual payments that came due to this creditor have been made through the date of certification.


 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed directly by the debtor, as specified below, subject to any
                          contrary court order or rule. Prepetition arrearage payments will be disbursed by the trustee unless otherwise ordered.


 Name of Creditor              Description of leased                 Current installment            Estimated amount of       Estimated monthly
                               property or executory                 payment                        arrearage through month   payment on arrearage to be
                               contract                                                             of filing or conversion   disbursed by the trustee
                               305 Heritage Forest
 Bryan and                     Drive, Blythewood, SC
 Cheryl Walker                 29016                                               $2,000.00                         $0.00                                $0.00

                                                                                                                              (or more)
 Service
 Payment Plan,
 Inc.                          Auto Warranty                                          $430.00                        $0.00                                $0.00

                                                                                                                              (or more)

Insert additional claims as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the applicable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                             Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
               Case 19-03259-hb                           Doc 8      Filed 06/18/19 Entered 06/18/19 14:11:54                 Desc Main
                                                                     Document      Page 7 of 11
 Debtor                Man Drell McGill                                                             Case number
                       Vontresia Shontell McGill


              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

8.1 (a) Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in this form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

8.1 (b) Dept of Ed/Nelnet is being treated pursuant to non-standard language contained in 5.3 herein.



 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X     /s/ Man Drell McGill                                                    X      /s/ Vontresia Shontell McGill
       Man Drell McGill                                                               Vontresia Shontell McGill
       Signature of Debtor 1                                                          Signature of Debtor 2

       Executed on            June 18, 2019                                           Executed on      June 18, 2019

 X     /s/ Eric S. Reed                                                        Date     June 18, 2019
       Eric S. Reed 7242
       Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective May 1, 2019                                                         Chapter 13 Plan                                             Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              Case 19-03259-hb                       Doc 8            Filed 06/18/19 Entered 06/18/19 14:11:54           Desc Main
                                                                      Document      Page 8 of 11

                                                               United States Bankruptcy Court
                                                                        District of South Carolina
            Man Drell McGill
 In re      Vontresia Shontell McGill                                                                      Case No.   19-03259
                                                                                   Debtor(s)               Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on June 18, 2019, a copy of The Chapter 13 Plan     was served electronically or by regular
United States mail to all interested parties, the Trustee and all creditors listed below.

 See attached mailing matrix.




                                                                                 /s/ Eric S. Reed
                                                                                 Eric S. Reed 7242
                                                                                 Reed Law Firm, P.A.
                                                                                 220 Stoneridge Drive, Ste 301
                                                                                 Columbia, SC 29210
                                                                                 803-726-4888Fax:803-726-4887




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Casenoticing
Label Matrix for local    19-03259-hb    Doc 8(p)CREDITORS
                                                  Filed 06/18/19         Entered 06/18/19 14:11:54
                                                            BANKRUPTCY SERVICE                           Desc
                                                                                            ATTORNEY GENERAL    Main
                                                                                                             OF THE UNITED STATES
0420-7                                            Document
                                              PO BOX 800849           Page     9 of 11      DEPT OF JUSTICE ROOM 5111
Case 19-03259-hb                               DALLAS TX 75380-0849                            10TH AND CONSTITUTION AVENUE NW
District of South Carolina                                                                     Washington DC 20530-0001
Spartanburg
Tue Jun 18 14:08:24 EDT 2019
Ally Financial                                 Bmw Bank Of North Amer                          (p)BMW FINANCIAL SERVICES
Attn: Bankruptcy Dept                          Attn: Bankruptcy                                CUSTOMER SERVICE CENTER
Po Box 380901                                  Po Box 3608                                     PO BOX 3608
Bloomington MN 55438-0901                      Dublin OH 43016-0306                            DUBLIN OH 43016-0306


Bryan and Cheryl Walker                        CACH, LLC                                       Capital One
305 Heritage Forest Drive                      c/o Edward Overcash Jr.                         Attn: Bankruptcy
Blythewood SC 29016-7183                       33 Villa Road, Ste 401                          Po Box 30285
                                               Greenville SC 29615-3037                        Salt Lake City UT 84130-0285


Capital One                                    Capital One Na                                  Citibank North America
Po Box 30281                                   Attn: Bankruptcy                                Citibank Corp/Centralized Bankruptcy
Salt Lake City UT 84130-0281                   Po Box 30285                                    Po Box 790034
                                               Salt Lake City UT 84130-0285                    St Louis MO 63179-0034


Citibank/The Home Depot                        Comenity Bank/Ann Taylor                        Comenity Bank/Express
Attn: Recovery/Centralized Bankruptcy          Attn: Bankruptcy Dept                           Attn: Bankruptcy
Po Box 790034                                  Po Box 182125                                   Po Box 182125
St Louis MO 63179-0034                         Columbus OH 43218-2125                          Columbus OH 43218-2125


Comenity Bank/Kay Jewelers                     Comenity Bank/Pottery Barn                      Comenity Bank/Victoria Secret
Attn: Bankruptcy Dept                          Attn: Bankruptcy                                Attn: Bankruptcy
Po Box 182125                                  Po Box 182125                                   Po Box 182125
Columbus OH 43218-2125                         Columbus OH 43218-2125                          Columbus OH 43218-2125


Credit First National Association              Dept of Ed / Navient                            Deptartment Store National Bank/Macy’s
Attn: Bankruptcy                               Attn: Claims Dept                               Po Box 8218
Po Box 81315                                   Po Box 9635                                     Mason OH 45040-8218
Cleveland OH 44181-0315                        Wilkes Barr PA 18773-9635


FHA c/o                                        Fingerhut                                       Halcyon Real Estate Services LLC
US Dept of Housing & Urban Development         Attn: Bankruptcy                                7210 Broad River Road Ste I
451 7th Street, SW                             Po Box 1250                                     Irmo SC 29063-8150
Washington DC 20410-0002                       Saint Cloud MN 56395-1250


Gretchen D. Holland                            Home Point Financial Corporation                IRS
Ch. 13 Trustee Office                          Attn: Correspondence Dept                       PO Box 7346
20 Roper Corners Circle, Suite C               11511 Luna Road; Suite 200                      Philadelphia PA 19101-7346
Greenville, SC 29615-4889                      Farmers Branch TX 75234-6451


Kohls/Capital One                              Longcreek Plantation Property                   Man Drell McGill
Attn: Bankruptcy                               c/o McCabe, Trotter & Beverly, PC               1362 Afton Way
Po Box 30285                                   PO Box 212069                                   Fort Mill, SC 29708-0221
Salt Lake City UT 84130-0285                   Columbia SC 29221-2069
Vontresia ShontellCase
                   McGill19-03259-hb           Doc 8Pennymac
                                                        FiledLoan
                                                               06/18/19
                                                                  Services    Entered 06/18/19 14:11:54       Desc Main
                                                                                                 RICHLAND COUNTY
1362 Afton Way                                          Document           Page
                                                    Correspondence Unit/Bankruptcy 10 of 11      PO BOX 11947
Fort Mill, SC 29708-0221                               Po Box 514387                                        Columbia SC 29211-1947
                                                       Los Angeles CA 90051-4387


RISE Credit                                            Receivables Management Corporation                   Eric S Reed
Attn: Bankruptcy                                       Attn: Bankruptcy                                     Reed Law Firm, PA
Po Box 101808                                          Po Box 50685                                         220 Stoneridge Dr., Suite 301
Fort Worth TX 76185-1808                               Columbia SC 29250-0685                               Columbia, SC 29210-8018


SC DEPARTMENT OF REVENUE                               (p)SC DEPARTMENT OF EMPLOYMENT AND WORKFORCE         Service Payment Plan, Inc.
PO BOX 12265                                           PO BOX 8597                                          303 East Wacker Drive, Ste 230
Columbia SC 29211-2265                                 COLUMBIA SC 29202-8597                               Chicago IL 60601-5231



Syncb/Rooms To Go                                      Syncb/hhgreg                                         Syncb/thomasville
Attn: Bankruptcy                                       Attn: Bankruptcy                                     Attn: Bankruptcy
Po Box 965060                                          Po Box 965060                                        Po Box 965060
Orlando FL 32896-5060                                  Orlando FL 32896-5060                                Orlando FL 32896-5060


Synchrony Bank                                         Synchrony Bank/Amazon                                Synchrony Bank/Banana Republic
Attn: Bankruptcy                                       Attn: Bankruptcy                                     Attn: Bankruptcy
Po Box 965060                                          Po Box 965060                                        Po Box 105972
Orlando FL 32896-5060                                  Orlando FL 32896-5060                                Atlanta GA 30348-5972


Synchrony Bank/Lowes                                   Synchrony Bank/TJX                                   Thomasville Furniture
Attn: Bankruptcy                                       Attn: Bankruptcy                                     PO Box 960061
Po Box 965060                                          Po Box 965060                                        Orlando FL 32896-0061
Orlando FL 32896-5060                                  Orlando FL 32896-5060


US Trustee’s Office                                    US ATTORNEYS OFFICE                                  US Department of Veteran Affairs
Strom Thurmond Federal Building                        JOHN DOUGLAS BARNETT ESQ                             PO Box 3978
1835 Assembly St.                                      1441 MAIN STREET                                     Portland OR 97208-3978
Suite 953                                              STE 500
Columbia, SC 29201-2448                                Columbia SC 29201-2897

US Department of Veterans Affairs                      USDA                                                 Usa Service Finance
PO Box 8079                                            PO BOX 66827                                         1104 Paris Road Box 4
Philadelphia PA 19101-8079                             Saint Louis MO 63166-6827                            Mayfield KY 42066-3328



YORK COUNTY
PO BOX 116
York SC 29745-0116




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
AAFES            Case 19-03259-hb   Doc 8Bmw Filed  06/18/19
                                             Financial Services    Entered 06/18/19 14:11:54
                                                                                      SC EMPLOYMENTDesc   Main
                                                                                                    SECURITY COMMISION
Attention: Bankruptcy                        Document           Page
                                         Attn: Bankruptcy Department 11  of 11        PO BOX 995
Po Box 650060                             Po Box 3608                                    Columbia SC 29202
Dallas TX 75265                           Dublin OH 43016


End of Label Matrix
Mailable recipients   54
Bypassed recipients    0
Total                 54
